Case 1:20-cv-05475-LDH-JRC Document 31-1 Filed 02/08/21 Page 1 of 3 PageID #: 337




                    EXHIBIT 1
 Case 1:20-cv-05475-LDH-JRC Document 31-1 Filed 02/08/21 Page 2 of 3 PageID #: 338


                             INITIAL CONFERENCE QUESTIONNAIRE

CASE NAME: Gov’t Employees Ins. Co. v. Reliable CPM Surgical Supply, Inc. et al.
DOCKET NO.: 1:20-cv-05475-LDH-RML

    1.       Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
             Rules of Civil Procedure, if not yet made:      February 16, 2021

    2.       If additional interrogatories beyond the 25 permitted under Rule 33(a) of the Federal
             Rules of Civil Procedure are needed, the maximum number by:
              plaintiff(s) N/A and defendant(s) N/A

    3.       Maximum number of requests for admission by plaintiff(s) TBD and defendant(s) TBD

    4.       Number of depositions by plaintiff(s) of parties 5 , non-parties TBD

     5.      Number of depositions by defendant(s) of parties 5 , non-parties TBD

    6.       Time limits for depositions: 7 hours permitted by Fed. R. Civ. P. 30 (d)(1)

    7.       Date for completion of factual discovery:         September 3, 2021

    8.       Number of expert witnesses of plaintiff(s): 1-2 medical 1-2 non-medical

                    Date for expert report(s):           October 18, 2021

    9.       Number of expert witnesses of defendant(s): 1-2 medical 1-2 non-medical

                    Date for expert report(s):           December 3, 2021

    10.      Date for completion of expert discovery:          January 31, 2022

    11.      Time for amendment of the pleadings by plaintiff(s) April 16, 2021      or by
             defendant(s) April 16, 2021

    12.      Number of proposed additional parties to be joined by plaintiff(s) TBD and by defendant(s)
             and time for completion of joinder: April 16, 2021

    13.      Types of contemplated dispositive motions: plaintiff(s): SJ defendant(s): SJ

    14.      Dates for filing contemplated dispositive motions: plaintiff(s): April 1, 2022
             defendant(s): April 1, 2022

    15.      Have counsel reached any agreements regarding electronic discovery? If so, please
             describe at the initial conference.




5112402.v1
    Case 1:20-cv-05475-LDH-JRC Document 31-1 Filed 02/08/21 Page 3 of 3 PageID #: 339
     16.    Will the parties consent1 to trial before a magistrate judge pursuant to 28 U.S.C. §636?
            (Answer no if any party declines to consent without indicating which party has declined.)
                    Yes        No X

      17.    This case should be ordered to arbitration at the close of discovery No                     (yes/no)

      18.    This case should be ordered to mediation (now or at a later date) No (yes/no)
             (Prior to the Initial Conference, counsel shall discuss with their clients and their adversaries whether
             arbitration or mediation is appropriate in this case and be prepared to explain their reasons to the court)




1
  The fillable consent form AO 85 may be found at
https://www.nyed.uscourts.gov/forms/allforms/general_forms and may be filed electronically upon
completion prior to the initial conference, or brought to the initial conference and presented to the Court
for processing.
